960 F.2d 143
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.TOWN of Norfolk and Town of Walpole, Plaintiffs, Appellants,v.UNITED STATES ENVIRONMENTAL PROTECTION AGENCY and WilliamReilly, Etc., et al., Defendants, Appellees.
No. 91-1566.
United States Court of Appeals,First Circuit.
April 14, 1992

Stephen D. Anderson for appellant Town of Norfolk and John W. Giorgio for appellant Town of Walpole, with whom Leonard Kopelman, Kopelman and Paige, P.C., Anderson & Kreiger, Christopher H. Little and Tillinghast, Collins & Graham, were on brief.
George B. Henderson II, Assistant United States Attorney, with whom Wayne A. Budd, United States Attorney, Steven H. Goldberg, Special Assistant Attorney General, Massachusetts Water Resources Authority, and Mark A. Stein, Assistant Regional Counsel, Office of Regional Counsel, U.S. Environmental Protection Agency, were on brief for appellees.
Before Torruella, Circuit Judge, Campbell and Bownes, Senior Circuit Judges.
Per Curiam.


1
Upon full review of the record in this case, having heard the oral argument of the parties and had the benefit of their written briefs, we affirm the decision of the district court on substantially the same grounds as are expressed in the comprehensive memorandum and order reported at  Town of Norfolk v. U.S.E.P.A., 761 F. Supp. 867 (D. Mass. 1991).


2
Affirmed. Costs to appellees.